ON MOTION FOR REHEARING.
In the main opinion in this case we stated "The Statute of Frauds was pleaded in the answer but the evidence of the oral contract was not objected to. In fact, the Statute of Frauds was not mentioned at any time during the trial. Under these circumstances the defense, if there be one under that statute, has been waived." [Miller v. Harper, 63 Mo. App. 293.]
Defendant insists that the Statute of Frauds was pleaded and therefore it was sufficiently raised in the lower court although it was not in any other manner called to the attention of the trial judge. In support of this contention defendant cites the case of Smith v. Hainline, 253 S.W. 1049, 1052, 1053, and other causes not directly *Page 910 
in point but containing some general language which may be susceptible to the construction that defendant contends for. However, no case is cited overruling directly or indirectly or criticising the case of Miller v. Harper, supra, cited by us. On the other hand, we find cases citing it with approval, but not upon the specific question involved in this case. However, we prefer to dispose of the question of the Statute of Frauds in this case upon a different ground than that stated in the main opinion, as we have concluded that the statute is not applicable under the facts in this case whether or not it was properly raised in the trial court.
The agreement of the defendant to carry out the contract of Sutherlin  Company was not made for the purpose of favoring that company by satisfying its obligation to plaintiff but was entered into for the primary purpose of extinguishing defendant's liability to plaintiff. The promise made by the defendant was not for the sake of Sutherlin  Company but for the purposes of and benefit to the defendant. The payment of the debt of Sutherlin 
Company was merely an incident. The benefit to the defendant was the main thing involved and was the motive and inducement for the promise. Under such circumstances it is held that the statute has no application, and this is true even though Sutherlin  Company remained liable. [Hill Bros. v. Bank of Seneca, 100 Mo. App. 230, 204; Winn v. Hillyer, 43 Mo. App. 139, 143; Barham v. Colp, Arnold  Co., 87 Mo. App. 152, 157; Barker v. Scudder,56 Mo. 272, 275; Bradshaw v. Cochran  Burnham, 91 Mo. App. 294; Moore v. McHaney, 191 Mo. App. 687, 695, 696; Walther v. Merrell,6 Mo. App. 370, 373, 374; Martin v. Harrington, 174 Mo. App. 707, 708-711.]
"An oral promise which, under the circumstances, is in effect a promise to pay a debt due from the promisor himself is not within the statute, although the incidental result of the performance may be the discharge of a debt of another. Where the promisor is already jointly liable with others, his guaranty of performance is not within the statute. This rule does not extend to an oral promise to pay an amount in excess of that for which the promisor is legally liable." [27 C.J. 136, 137.]
Of course, in this case defendant was not originally obligated to pay the interest mentioned in the main opinion but it will be remembered that there was not only an agreement to pay a debt due from defendant to plaintiff but there was also a promise to pay in a different manner than that for which defendant was liable; that is to say, the obligation of defendant was to pay the sum of $90,000 in a lump sum while the agreement was that defendant be permitted to pay that sum over a period of time. In other words, the new contract was something more than merely an agreement to pay the debt to plaintiff for which defendant was liable at the time the contract was *Page 911 
entered into, there was also an agreement on defendant's part to pay interest which was supported by a new consideration as stated in the main opinion. While we have no criticism of the statement of the rule laid down by Corpus Juris that the "rule does not extend to an oral promise to pay an amount in excess of that for which the promisor is legally liable," yet in this case there was a new consideration in the form of a benefit to defendant for its promise, which included the agreement to pay the interest, and its promise must be considered as direct and original in all respects and not collateral. [See cases last cited.]
We have examined the case of Meegan v. Illinois Surety Co.,195 Mo. App. 423, but find that that case finally went off on the sole question of agency; what was said concerning the Statute of Frauds was not necessary to a disposition of the case and therefore is not to be taken as authority upon the question. [See the opinion on rehearing in that case at l.c. 430.]
The motion for a rehearing is overruled.